.. ..


                               ;

                    -...:..-


OFFICE   OF THE ATTORNEY       GENERAL   OF TEXAS
                   AUSTIN
Boncrable John D. Reed, pale 8


             *(a) The pranotIlt& oonduatine,or maIn-
        tclning or rfetia ambat or wrestlin&.matches,
        boxing or sparrIngcontcsto or exhIbItlonerap
        money remuabratlon purpes or prize equIValent
        $0 beraoeived by chc partfolpantsor aontee-
        teats, or whors an admission fes thereto or
        thereror $6 charged or reosiyed, shall ~bclaw-
        N   In Texas, exaept on fhaday, subjeot to.
        such supervisionby tke CczmIssIonerof L&or
        Statisticsaa such Caolnissioner poaaeseee~
        we-r tbeatrea and cmployedz thereof other i&ran
        perform&m and under the further provI6I~ne
        hereof; providea however that any such can-
        tcets aonductcd &y educetionallnatitutlons
        and/or 7Bxec Gtional kard qnits ad/or duly
        recogniaed amateur athlstla oFganizatlonf3 shall
        be exempt from the provIsions of tkIs Aat 88
        61,auIfledunder Paragraph (b) ofthls aeotion+"
         Aa yet .seethere IS foqd here no .exp& PI IIR-
pl~ed.cxauptlonOr oarnlvale Sta&Ing Buch boxing~andwrmtl-
I& sxhibIdons.                               ;

                                                     definerr
         Artiale 614-3, Vernon's A@notated p6+( ~ciila,
=praaoter*ao fdlou~8                           .,"
                                        .,
         %a& IndIoIdual,firm, cl=b qoDartm&itip,
    association'ccmm     or~corporatlanwhIoh;'~imk-:
    duets any datio combat bcx*      spairiqe@r
    wrestlingmat&    cttntse~ OP +&bltlon.I~:.i.,n
     'pmmotsr' with&a the t&s of this A&g . t .
          This defl&tlanIe broad and all inolus$&md     eon:
t&m no sxpreaa or ImplIeQ examption.of~cernlvale- staging
such bsringmid wrset~ing srhlMffcm,+or     &se we able to ilnd
In any~of the other prarIslone of thIr,s$atut6 aa 8xpresS or
implied sxaaptlon 02 afiraioalesWg%g bOxbAg and nrCrSal%#ig
exhIbitionabase& upan the payment @r eaah qn?niwib & OobU-
pation taxee in ewlry oouaty in whI#h it oprraba6, or tiponany
other   basis,.

          '&a abatutc'~.evyIng
                             and,mquii%ng the p&mat  of          .
occupationtaxes by OamIvals ir &Male 9047, titrbdIrI#IonS(b),
Vernon's &notated 'Xvi1 Netutes, which I! tisfcl.lowsl
Honorable T&n D. Reed,



                         - Fran every parnlval a~
     ~lmuai tax or 0x10Hundred Pollase (5100.06);
     whloh State T&x shall be dw, and payable in eaoh
     and every county in whloh 6uoh aamlval ehors
     or exhibits.*
          miia provi8ion 0r the law oontalna no expns6 or
implied exemption of Suah oarnivalsfrom the provieion41 of the
boxing andwrestling law, and we are unable to find ug
;Y$rg-at"    emmptlng carnlvelafrom the pmlelye      or
        .
          We are therefore oonetraiuedto hold that a aarni-
val paying an oooupafion tax in every eouuty in whioh if
operates comea within the provl.aIonaof the boxing and wree-
tlIng law if said oar&v&l utagae boxlng andwzrstlw     exhibf-
tions, and you are xe6psatfull~advlaod that in t& opinioa
of this .dapartmoatjoup question should be anawared in the
affirmatlv~.
          We trwt that the above opinion 8atl~aotorIly
                                            ,.         amnmma
yeur Inquiry.
                                        v!?~ytruly
                                        I         youra
                                    A!Fl'Ol?ltiZY
                                             GBNERU. OF TBXIB
                                    By /m/ ROW. S. chrrry
                                             Robert FGsT&y


RPPRQVSCDAPR 23,1943
    T AssIS¶!Aw!r
               ATroM     I3Jmmlx